Citation Nr: 0021634	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  93-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1971 to April 
1976.

This appeal arises from a June 1992 rating decision from the 
Waco, Texas Regional Office (RO) that, in part, denied the 
veteran's claim for service connection for a sleep disorder.  
A Notice of Disagreement was filed in August 1992 and a 
Statement of the Case was issued in October 1992.  A 
substantive appeal was filed in November 1992 with a request 
for a hearing at the RO before a Member of the Board.

The Board notes that a hearing was scheduled at the RO before 
a Member of the Board in January 1993, to which the veteran 
failed to report.  As the veteran failed to appear for the 
Board hearing, and a request for a postponement has not been 
received, this case is being processed as though the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.702.

This case was remanded in November 1994 and in December 1996 
for further development.  The case was thereafter returned to 
the Board.


FINDINGS OF FACT

There is no competent medical evidence linking any current 
sleep disorder to the veteran's military service; the claim 
is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a sleep 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in January 1971, no 
history of frequent trouble sleeping was reported. 

On a separation examination in April 1976, no history of 
frequent trouble sleeping was reported.  The neurological 
examination was clinically evaluated as normal.

An emergency room consultation from Brackenridge Hospital 
from November 1990 shows the veteran was seen with complaints 
of cough and yellow sputum, constant ear noise, and left 
fifth finger numbness.  He additionally reported that he was 
unable to sleep well at night.  The neurological examination 
was within normal limits.  

On a VA examination in April 1992, the veteran complained of 
a sleep disorder.  He reported difficulty falling asleep and 
waking up early.  He stated that he slept three to four hours 
a night.  He felt this was due to the stress of owning his 
own business and his various health problems.  The 
neurological examination was normal.  The diagnoses included 
sleep disorder that did not appear to be post traumatic 
stress disorder.  

By rating action of June 1992, service connection for a sleep 
disorder was denied.  The current appeal to the Board arises 
from this action.

In a statement in November 1992, the veteran reported that in 
service, he served in Greece and was put under a lot of 
pressure by being there that caused him to develop a sleep 
problem.

In a statement in May 1995, the veteran reported that he was 
stationed in Athens, Greece in 1973 which is where he 
developed a sleep disorder and drinking problem which 
resulted in a Chapter 59. 

In May 1995, the veteran submitted a form for release of 
information in which he reported that he developed a sleeping 
disorder in service that led to behavior and drinking 
problems.

Service personnel records received include trainee 
observation reports from a retraining brigade in Fort Riley, 
Kansas.  Pertinent information reveals that in January 1976, 
the veteran failed to attend a 6 o'clock formation.  In 
February 1976, he failed to get up at 5:00 o'clock when the 
CQ woke up the troops.  He was still in bed at 05:20.  Other 
personnel records indicate that the veteran requested to be 
released from military service because of mounting financial 
debts which he could not deal with while in the military.  
There was no mention of a sleeping disorder.  

In January 1997, May 1997, November 1997, and January 1998 
requests were sent to the National Personnel Records Center 
for service medical records for the veteran from Athens, 
Greece from 1973.  No additional records were received.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that he currently has a sleep 
disorder that was incurred during service.  The service 
medical records are silent regarding complaints, clinical 
findings, and diagnoses of a sleep disorder.  There is 
evidence of the veteran failing to make formation on one 
occasion and failing to get up when ordered on another 
occasion.  However, there is no mention in the available 
service medical or personnel records that these infractions 
were attributed to a sleep disorder.  The evidence in this 
case reveals that the first postservice evidence of a sleep 
disorder was many years postservice, first in November 1990 
when the veteran reported that he was unable to sleep well at 
night and then at the April 1992 VA examination when the 
veteran complained of a sleep disorder and attributed his 
problem to work and health related stress.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current sleep disorder and his 
service.  The only evidence that would support the veteran's 
claim is found in his statements.  However, lay evidence is 
inadequate to establish a medical nexus.  Epps v. Gober, 126 
F.3d 1464 (1997).  Since all three criteria to establish 
evidence of a well-grounded claim have not been met, it 
follows that the veteran's claim must be denied based on his 
failure to submit evidence of a well-grounded claim.  Absent 
a well-grounded claim, the Board has no duty to assist or 
decide the case on its merits.  The veteran having failed to 
present evidence of a plausible claim for entitlement to 
service connection for a sleep disorder, that claim must be 
denied.  In so deciding, the Board notes that numerous 
attempts were made to obtain additional service medical 
records but to no avail.  

In this case, even though evidence was associated with the 
file for which a Supplemental Statement of the Case (SSOC) 
was not issued, the evidence is not pertinent to the issue on 
appeal so there is no need to remand for an SSOC.

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C.A. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a sleep disorder is denied.


		
	Iris S. Sherman
			Member, Board of Veterans' Appeals

 

